DETAILED ACTION
Allowable Subject Matter
Claims 3-8, 10, 18-20, 24-29, 31, 39-41 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 14, 21 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Damberg et al. US 2014/0043352 hereinafter referred to as Damberg in view of Ikeda et al. US 2017/0257608 hereinafter referred to as Ikeda.
	In regards to claim 1, Damberg teaches:
“An image projection system comprising: a first projector operative to project first modulated light onto a screen, the first projector comprising a first spatial light modulator”
	Damberg Figure 1 teaches an image projection system with projector 12 projecting onto screen 18.  Damberg paragraph [0033] teaches main projector 12 may be a spatial light modulator.
“a second projector operative to project second modulated light onto the screen superposed with the first modulated light, the second projector comprising a light steering module”
	Damberg Figure 1 teaches highlight projector 20.  Damberg paragraph [0053] teaches beams may be steered to illuminate highlight areas by a single deflector assembly (e.g. a single set of mirrors 23A, 23B). In alternative embodiments a separate deflection assembly is provided for each of a plurality of beams 21. 
	“a controller operative to process image data comprising pixel values defining target illumination levels for a target image to be displayed and to generate control
signals for the first spatial light modulator and the light steering modulator”
	Damberg claims 7, 13-14, 18, 20, 25-27 teach controller embodiments.  These claimed features appear to be the result of the functioning of the device to display an image.  Figure 1 teaches the image displayed (when an image is displayed each pixel is at its target luminance) using both the first projector and second projector.  The projectors must be controlled by something to perform this function.
	“wherein the processing comprises splitting light output between the first and second projectors in such a manner that the second modulated light includes a portion of the light for each of the pixels of the image and the first modulated light makes up [a portion of the light for each of the pixels]”
	Damberg Figure 1.
	“[first modulated light makes up] a majority of the light for those pixels of the image for which the target illumination level is less than a first threshold level”
Ikeda Figures 3-4 teaches edge-blended region, note that on the left half, projector 1 makes up a majority of the light.  Ikeda Figures 3-4 and [0147], e.g., pixel value, the threshold is set to (maximum pixel value + 1) which makes all pixels in the left half of the region meet the target illumination level.).  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Damberg in view of Ikeda to have included the features of “[first modulated light makes up] a majority of the light for those pixels of the image for which the target illumination level is less than a first threshold level” because When each projector cannot be installed so as to diametrically oppose a screen in a multi-projection system, both keystone correction and an edge-blend process must be executed (Ikeda [0007]).
In regards to claim 14, Damberg/Ikeda teach all the limitations of claim 1 and further teach:
“wherein the second projector comprises a narrowband light source”
Damberg paragraph [0053] and Figure 1A teaches beam 21 may be a laser beam.
In regards to claim 21, Damberg/Ikeda teach all the limitations of claim 1 and further teach:
“wherein the first and second projectors share a common projector head”
While not explicitly stated integrating the two components into a single component would be considered a routine implementation because it has been held that "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice." In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)
In regards to claim 22, Damberg/Ikeda teach all the limitations of claim 1 and claim 22 contains similar limitations in method format.  Therefore, claim 22 is rejected for similar reasoning as applied to claim 1.
In regards to claim 35, Damberg/Ikeda teach all the limitations of claim 22 and claim 35 contains similar limitations as in claim 14.  Therefore, claim 35 is rejected for similar reasoning as applied to claim 14.	In regards to claim 42, Damberg/Ikeda teach all the limitations of claim 22 and claim 35 contains similar limitations as in claim 22.  Therefore, claim 22 is rejected for similar reasoning as applied to claim 22.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Damberg in view of Ikeda and further in view of Tan et al. US 2014/0192076 hereinafter referred to as Tan.
In regards to claim 2, Damberg/Ikeda teach all the limitations of claim 1 but do not explicitly teach:
“wherein the controller is configured to generate a modified target image by processing comprising raising the pixel values defining the target image to the power y where y>1 and to base the control signals for the second projector on the modified target image”
This feature appears to be what is conventionally understood as gamma correction.  Tan teaches a multi-projector system which performs gamma correction in Figure 1 step 140, 145, 147.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Damberg/Ikeda in view of Tan to have included the features of “wherein the controller is configured to generate a modified target image by processing comprising raising the pixel values defining the target image to the power y where y>1 and to base the control signals for the second projector on the modified target image” because image registration accuracy can degrade from system measurement error, optical non-uniformity, thermal drift over time and projector mechanical vibration. The problems can be exacerbated when projecting images are of resolution such as 4096.times.2160 (4K) or higher, which may need to be superimposed with a finer spatial alignment accuracy (Tan [0003]).
In regards to claim 23, Damberg/Ikeda teach all the limitations of claim 22 and claim 23 contains similar as in claim 2.  Therefore, claim 23 is rejected for similar reasoning as applied to claim 2.
Claim(s) 9, 11-13, 30, 32-34 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Damberg in view of Ikeda and further in view of Iversen US 2013/0093805 hereinafter referred to as Iversen.
In regards to claim 9, Damberg/Ikeda teach all the limitations of claim 1 but do not explicitly teach:
“wherein the second projector comprises a second spatial light modulator, the controller is configured to apply an alignment warping to the image data to yield warped image data and to drive the second spatial light modulator using the warped image data”
Iversen Figure 1 and paragraph [0102] teaches output of the warping circuit 5 is supplied to the input of the second projector 2.  Iversen paragraph [0060] teaches a second projector filter configured to filter the uniform illumination at the output end of the integrating rod, a second spatial light modulator chip, a second illumination system for imaging the second projector filter on the light modulator chip.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Damberg/Ikeda in view of Iversen to have included the features of “wherein the second projector comprises a second spatial light modulator, the controller is configured to apply an alignment warping to the image data to yield warped image data and to drive the second spatial light modulator using the warped image data” because  4K projectors lend themselves well to giant screens in terms of resolution, available projectors generally do not have enough light for giant screens (Iversen [0003]).
In regards to claim 11, Damberg/Ikeda teach all the limitations of claim 1 but do not explicitly teach:
“wherein the first projector comprises a broadband light source”
The use of a broadband light source for a projector would be considered a routine implementation and does not provide any unpredictable results.  It has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results.” KSR., 127 S. Ct. at 1739, 82 USPQ2d at 1395 (2007) (Citing Graham, 383 U.S. at 12).
Iversen teaches first and second lamps in paragraph [0060].  A lamp is a broadband source.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Damberg/Ikeda in view of Iversen to have included the features of “wherein the second projector comprises a second spatial light modulator, the controller is configured to apply an alignment warping to the image data to yield warped image data and to drive the second spatial light modulator using the warped image data” because  4K projectors lend themselves well to giant screens in terms of resolution, available projectors generally do not have enough light for giant screens (Iversen [0003]).
In regards to claim 12, Damberg/Ikeda/Iversen teach all the limitations of claim 11and further teach:
“wherein the broadband light source is arranged to illuminate the first spatial light modulator uniformly”
Iversen paragraph [0060] teaches the lamp is positioned to illuminate the spatial light modulator via the integrating rod.  The Examiner interprets this as uniform illumination.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Damberg/Ikeda in view of Iversen to have included the features of “wherein the broadband light source is arranged to illuminate the first spatial light modulator uniformly” because  4K projectors lend themselves well to giant screens in terms of resolution, available projectors generally do not have enough light for giant screens (Iversen [0003]).
In regards to claim 13, Damberg/Ikeda/Iversen teach all the limitations of claim 11and further teach:
“wherein the broadband light source comprises a source of white light”
Iversen teaches a Xenon lamp in paragraph [0140].  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Damberg/Ikeda in view of Iversen to have included the features of “wherein the broadband light source comprises a source of white light” because  4K projectors lend themselves well to giant screens in terms of resolution, available projectors generally do not have enough light for giant screens (Iversen [0003]).
In regards to claim 30, Damberg/Ikeda teach all the limitations of claim 22 and claim 30 contains similar limitations as in claim 9.  Therefore, claim 30 is rejected for similar reasoning as applied to claim 9.
In regards to claim 32, Damberg/Ikeda teach all the limitations of claim 22 and claim 32 contains similar limitations as in claim 11.  Therefore, claim 32 is rejected for similar reasoning as applied to claim 11.
In regards to claim 33 Damberg/Ikeda teach all the limitations of claim 32 and claim 33 contains similar limitations as in claim 12.  Therefore, claim 33 is rejected for similar reasoning as applied to claim 12.
In regards to claim 34 Damberg/Ikeda teach all the limitations of claim 32 and claim 34 contains similar limitations as in claim 13.  Therefore, claim 34 is rejected for similar reasoning as applied to claim 13.
In regards to claim 43, Damberg/Ikeda teach all the limitations of claim 22 but do not explicitly teach:
“wherein the first modulated light and second modulated light are spatially modulated at equal spatial resolutions”
Iversen paragraph [0002] teaches "Double stacking" of projectors, i.e. overlaying the images of two projectors projecting the same image.  The same image is interpreted as the same resolution.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Damberg/Ikeda in view of Iversen to have included the features of “wherein the first modulated light and second modulated light are spatially modulated at equal spatial resolutions” because  4K projectors lend themselves well to giant screens in terms of resolution, available projectors generally do not have enough light for giant screens (Iversen [0003]).
Claim(s) 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Damberg in view of Ikeda and further in view of Fan US 2014/0055755 hereinafter referred to as Fan.
In regards to claim 15, Damberg/Ikeda teach all the limitations of claim 14 but does not explicitly teach:
“wherein the narrowband light source comprises one or more laser diodes”
While not explicitly stated, a laser diode is a routine implementation that does not provide any unpredictable results.  It has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results.” KSR., 127 S. Ct. at 1739, 82 USPQ2d at 1395 (2007) (Citing Graham, 383 U.S. at 12).
Fan [0002] teaches laser diodes as sources in a projector.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Damberg/Ikeda in view of Fan to have included the features of “wherein the narrowband light source comprises one or more laser diodes” because lasers have some advantages over other light sources. For example, their lifespan is about 10,000 hours in contrast to an approximately 1,500 hours of lifespan of mercury lamps (Fan [0003]).
In regards to claim 16, Damberg/Ikeda/Fan teach all the limitations of claim 16 and further teach:
“wherein the narrowband light source comprises red-light-emitting, green-light-emitting and blue-light-emitting laser diodes”
Fan Figure 2.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Damberg/Ikeda in view of Fan to have included the features of “wherein the narrowband light source comprises red-light-emitting, green-light-emitting and blue-light-emitting laser diodes” because lasers have some advantages over other light sources. For example, their lifespan is about 10,000 hours in contrast to an approximately 1,500 hours of lifespan of mercury lamps (Fan [0003]).
In regards to claim 17, Damberg/Ikeda/Fan teach all the limitations of claim 16 and further teach:
“wherein the light steering module comprises a plurality of phase modulators and light emitted by the red-light-emitting, green-light-emitting and blue-light-emitting laser diodes is respectively steered by first, second and third ones of the plurality of phase modulators”
Fan paragraph [0025] teaches each collimating lens collimates laser light after being phase-modulated by the diffusing screen.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Damberg/Ikeda in view of Fan to have included the features of “wherein the light steering module comprises a plurality of phase modulators and light emitted by the red-light-emitting, green-light-emitting and blue-light-emitting laser diodes is respectively steered by first, second and third ones of the plurality of phase modulators” because lasers have some advantages over other light sources. For example, their lifespan is about 10,000 hours in contrast to an approximately 1,500 hours of lifespan of mercury lamps (Fan [0003]).
In regards to claim 36, Damberg/Ikeda teach all the limitations of claim 35 and claim 36 contains similar limitations as in claim 17.  Therefore, claim 36 is rejected for similar reasoning as applied to claim 17.
In regards to claim 37, Damberg/Ikeda teach all the limitations of claim 36 and claim 37 contains similar limitations as in claim 16.  Therefore, claim 37 is rejected for similar reasoning as applied to claim 16.
In regards to claim 38, Damberg/Ikeda teach all the limitations of claim 37 and claim 38 contains similar limitations as in claim 17.  Therefore, claim 38 is rejected for similar reasoning as applied to claim 17.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E TEITELBAUM, Ph.D. whose telephone number is (571)270-5996. The examiner can normally be reached 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL E TEITELBAUM, Ph.D./            Primary Examiner, Art Unit 2422